            Case: 1:19-cv-01889 Document #: 1 Filed: 03/19/19 Page 1 of 8 PageID #:1
             [tf you need additionat space for ANY section,
                                                                                                 \-npcEfvED
                                                            please attach an additional sheet and reference that section,l

                                                                                                                         ltAR      ts zots(L
                                   TJNITED STATES DISTRICT COT]RT                                                   THOMAS G BRUTON
                               FOR THE NORTI{ERN DISTRICT OF ILLINOIS                                         CLERK U.S. OrSrarct          couRr




                                                                     l:19-cv41EE9
 Plaintif(s),                                                        Judge Cherlcs P. Kocoras
                                                                     Magistratc Judgc Sunil R Herieni


Ce,.,rler--n-ol



                          COMPLAINT OF EMPLOYMENT DISCRIMINATION

  l. This     is an action for employment discrimination.

  2.    The plaintiff is




  3.    The defendant is
                                                                                                                                 whose   INFP0P)

  street address     i5   i   J,{ 5                                                   r.        Qa                    l''l   r   4
   (city)   C[rat,40             icounry;      C0d{                 Gtate;        7,s                @D bob7 3
   (Defendant's telephone          number) fual -
   4.   The plaintiff sought employment or was employed by the defendant at (street address)

            1) w               -{c.rt lc s         nrt                                 1"iry| Cht C a c, [''
        (county; Qoc)          K      (state;      JL            (zD code):bl{aA




                [lfyouneedadditionalspaceforANYsection,plsaseattachanadditionalsheetandreferencethatsection.]
  Rev. n6l2'7D016
       Case: 1:19-cv-01889 Document #: 1 Filed: 03/19/19 Page 2 of 8 PageID #:2
         llf you noed additional space for ANY section, please attach an additional sheet and reterence thet section.]



5.    The plaintiff [cft ech one boxf

      (a) tr        was denied employment by the defendant.

      (b) {         *urhired       and is stili employed by the defendant.

      (c) tr        was employed but is no longer employed by the defendant.

      The defendant discriminated against thp plaintiffon or about, or beginning on or about,
      (month)     [Y1CLI4                , lday)   O4n,        gear)    JO/ 8          .

                              I
7.1   (Choose paragraph 7.1              or   7.2, do not complete both.)

      (a)    The defendant is nola federal governmental agency, and the plaintiff
                                     g,has not filed a charge or charges against the defendant
             lcheck one box) Vhas

             asserting the acts of discrimination indicated in this complaint with any of the

             following government agencies:

             (i)     i/thetJnitedstates Equal Employment Opportunity Commission, on or about

                     (month)                                                  1year1       2019      .



             (ii) E the fllinois Departrient of Human fughts, on or about
                     (month)                            (dav)-               (vear)-.
      (b)    Ifcharges were filed with an agency indicated above, a copy of the charge is
                              /
             attached.    d       yes,   tr   No, but plaintiff will file a copy of the charge within 14 days.


       It is the policy of both the Equal Employment opportunity commission and the Illinois
                                                                                            The
       Department of Human Rights to cross-file with the other agency all charges received.

       plaintiffhas no reason to believe that this policy was not followed in this case'



 11    The defendant is a federai governmental agency, and

       (a)       the plaintiff previously fi1ed a complaint of Employment Discrimination
                                                                                         with the


           [lfyouneedadditiona|spaceforANYsection,pleaseattachanadditionatsheetandreferencethatSection']
 Rev.O6/2112016'
                                                                 z
                        Case: 1:19-cv-01889 Document #: 1 Filed: 03/19/19 Page 3 of 8 PageID #:3


                               CHARGE oF DISCRIMINAT]ON                                                                   Charge Presented           To:                Agency(ies) Charge No(s):
                 rhis lorm is aiTe.tcd by thePrjvacyAct of1974- Sce ebclosed PrivaclA.t
                       statement ard other jnformalion before complering lhis form.                                            [-l      rere

                                                                                                                               lE rroc                                       4rt0-2019{1198
                                                                                                                                                                                             und   taoa
                                                                                     State or   Jtal   ,4.sen.y, i{aDy

Nane (i1diate Mr, Ms., Mts)                                                                                                                                                                 YearofBirth

Ms.      faith   Ramey                                                                                                                          (nt) nvzozs                                   1955
Slreet   Address                                                                            Ci!y, State and ZIP Code

6504 South Minerva Avenue, ApL 2N, CHICAGO, IL 60637


Named is the Employer, Labor organjzatjon, Employment Agency, ApprenLiceship Commitlee, or State or lncal Govemment Agency That I Believe Discrimirated
Against Me or Others. (lfmore than two, list undet PARTICUI,ARS below.)
                                                                                                                                          No.   Lmplotees, Menbers


NAPCA                                                                                                                                               501+                        (stz)g:ts+gts
Stree!   Ad&ess                                                                             CrBr, State and ZIP Code

77 WestJaclcson              Boulerar4 eth floor, CHICAGO, tr 60@l

                                                                                                                                          No.   Lmpl.ye.s, Mehb€B




                                                                                            Crty,slat. and     ZiP Code




DlScRlMlN^TloN BA5ED oN (check apprcytate box(es).)                                                                                                 DATE(S) DI5'RIMINATION TOOI. PL{CE
                                                                                                                                                             Larliesr

  lTl *.' !.o'o'                                    I ro [                          *",o^          f          ,^r,o"^.oo,o,,,                           0tL{1-2018                     11-3G2018

         @ *r.',,rn E *r [   o1ir].rt. (sPerib )
                                                                      ,,r*,-n,
                                                                                            I           o.,,.r.,*o*r ,o"
                                                                                                                                                                        .o"r,rr,ro
                 l_J                                                                                                                                         [                       ^..,n^
THI   PARTICUT-ARS   A-RI   1//additioMl paper k   Deeded, attach errra sheet(s):

  I beganny enployment with Respordent in or around December 2017. My qrrrent position is Mailer. During my employmerg I
  have been subjected to harassrrenL I complained to Respond€nt to no avail subsequently, I have been srbjected to further
  harasm€lrt.

  I   believe I have been dis.riminated against because ofmy race, Blacl(, atrd in retaliation for engaging in protected activity,                                                                 in
 violirtion    oftitle w ofthe Civil Rights Act of 1964 as amended-

 I also believe I have been disoimirnted ageinst lscause sfay age, 63 (YoB: 1955), and in retaliation for engaging in protected
 adivity, in violation of the Age Disaimination in Employment Act of 1957, as ammded-




lwant this charge filed with bo:h the EEoc and the Srate or lo.al Agency, if an]J. I will                    NOI AR\     -   WheD   ,ecess) io; Stur. Di Lo.aj       ,1!ency Reouiremenlt
advise rhe agen.ies ill change my addrex or phone number and t uill cooperate fully with
them in rhe processing oimy charge in accordance wirh therr procedures.
                                                                                                             1 swear or affirm tbat I have read the above charge and lhai it is true to ihe

I declare under penalq of per_iury that the above is true and             corecl.                            best ofmy knowledge, informaLion and beliea
                                                                                                             SI6NATURE OF COMPLA]NAI{I




                                                                                                             SUBSCRIBID AND SWORN TO BEFORE ME TH]S DATI
           Otgta[y sigled by faitr nsm€, on 02-1+2019                      04:46 PM EST
                    Case: 1:19-cv-01889 Document #: 1 Filed: 03/19/19 Page 4 of 8 PageID #:4
EEOC Foftfl 161 (11x6)                   U.S. EoUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NoTIGE OF RGHTS
To:    Faith Ramey                                                                     From: Chicago District Office
       6504 South Minerva Avenue                                                             500 West Madison St
       Apt. 2N                                                                               Suite 2000
       Chicago, lL 60537                                                                     Chicago, lL 60661


     t]                      on behaff ol porson(s) aggieved whose identitv is
                             co NF r D E N Lt !L!9 st8]s13!U!31
EEOC Charge No.                                 EEOC Representative                                                 Telephone No.

                                                Seth Sinclair,
440-2019-01198                                  lnvestigator                                                        (312) 869-8130

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FON ThE FOLLOWING REASON:
     E            The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


     tl           Your allegaiions did not involve a disability as defined by the Americans Wth Disabilities Act.


     E            The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

     E            your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge

     E            The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                  information obtained establishes violations of the statutes. Thls does not certify that the respondent is in compliance with
                  the statutes. No finding is made as lo any other issues that might be construed as having been raised by this charge.

     tl           The EEOC has adopted the fndings ofthe state or local fuir employment practices agency that investigated this charge.


     E            Other (bnefy stale)


                                                            - NOTICE OF SUIT RIGHTS .
                                                    (See the additional infomation altached to this form.)

Tifle Vll, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, orthe Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
you may file a tawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different )

Equal pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that€ccurred more than 2 vears (3 vears)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                       \)I  , ).rvr.r"           4r-','"n r,-^-.,"^
 Enclosures(s)                                      ll -           Julianne Bowman,
                                                                    District frirector
            NAPCA
            Chief Executive Officer
            1511 Third Avenue, Suite 914
            Seattle, WA 98101
     Case: 1:19-cv-01889 Document #: 1 Filed: 03/19/19 Page 5 of 8 PageID #:5
          [lfyouneedadditionatspaceforANYSection,pleaseattachanadditionalsheetandreferencethatsection.l



    defendant asserting the acts of discrimination indicated in this court complaint.

                tr    Yes (month)                           (dav)-            (year)

                tr    No, did not file Complaint of Employment Discrimination

    (b)         The plaintiff received a Final Agency Decision on (month)              -
                (day)                (year)

    (c)         Attached is a copy ofthe

                (i)    -
                      Complaint of Employment Discrimination,

                      E Yes E No, but a copy will be filed within 14 days'
                (ii) Final AgencY Decision

                      E Yes E N0, but a copy will be filed within 14 days'

     (Complete paragraph 8 only if defendant is not              a   federal governmental agency')

     (a)trtheUnitedStatesEqualEmploymentopportunityCommissionhasnot

                      issued a ly'orice o/ Right to Sue.

                                                                              issued
     (b)    d   tne United States Equal Employment Opportunity Commission has

                       a Notice of Right to Sue, which was received by the plaintiff on

                                                   tauv)O5- tyearl'j.: t I                   a coPY   of which
                       lmontu;fdbctarc
                       Notice is attached to this complaint.


                                                                                        only
     The defendant discriminated against the plaintiff because of the plaintifFs lcheck

     those that       appq:

      1a1     {e'ge(Age        Discrimination Employment Act)'

      (b)     tr   color (Title vII of the civil Rights Act of 1964 arld 42 U S'C' $1981)'


            llfyouneedadditionalspaceforANYsection,pleaseattachanaddilionalsheetandreferencethatsection.]

Rev.06t21t20t6
                                                           3
         Case: 1:19-cv-01889 Document #: 1 Filed: 03/19/19 Page 6 of 8 PageID #:6
          [f   you ne€d additional space for ANY section, please attach an additional she6t and reference that section   l



       (c) tr       Disability (Americans with Disabilities Act or Rehabilitation Act)

       (d) tr       National Origin (Title VII of the Civil tughts Act of 1964 and 42 U.S.C. $ l98l).

       61 dXace(Title VII                of the Civil Rights Act of 1964 and 42 U.S'C.                  $   1981)'


       (0tr         Religion (Title VII of the Civil Rights Act of 1964)

       (s) tr       Sex (Title    VII of the Civil Rights Act of           1964)



10.     Ifthe defendant is a state, county, municipal (city, town or village) or other local

        governmental agency, plaintiff further alleges discrimination on the basis ofrace, color, or

        national origin (42 U.S.C. 0 1983).


11.     Jurisdiction over the statutory violation alleged is conferred as follows: for Title                             vII   claims


        by 28 U.S.C.$ 1331, 28 U.S.C.$ 1343(a)(3), and 42 U.S.C.$2000e-s(f)(3); for 42
                                                                                      for the
        U.S.C.$1981 and $1983 by 42 U.S.C'$1988; for the A.D'E'A' by 42 U'S'C'$12117;

        Rehabilitation Act, 29 U.S.C. $ 791.


12.     The defendant lcheck only those that apply)
        (a)    tr
               failed to hire the Plaintiff.

        (b)    tr   terminated the plaintifPs employment.

        (c)    tr   failed to promote the plaintiff.

        (d)    tr   failed to reasonably accommodate the plaintiff                     s   religion'

        (e)    B    failed to reasonably accommodate the plaintiifs disabilities'

         6) {faleato            stop haxassment;

         (g)   D    retaliated against the plaintiffbecause the plaintifl did something to assert rights
                    protected by the laws identified in paragraphs 9 and l0 above;

               tr                                           ,-f '1                             -'( 4. to,*                     tt) Ar,)
                    other (specifii):             lOrr's
                                                                                                                               a.+'. of
                                                                                       nt.
         (h)                -CNr/ r:,
                                                                                               duirsJ-Ei
                                                                                   I
                                              I
                 ho:J"1"                traUri'l    e,*t         uA

                                                                                                                                    sc<, d
      ^.^.,.^,j'a',E"ti:]ilTl"ifl"f}l"j'H's"ff-*i',i5,,-'8,{fie#:'il:il""ry;
            -
 Rev 06D?/2016
                 r,i,Jrla-tt0rJS'        4
            Case: 1:19-cv-01889 Document #: 1 Filed: 03/19/19 Page 7 of 8 PageID #:7
                                                                                               and referenco that section.]
              llt you need additional space for ANY section, please attach an additional sheet




13.        The facts supporting the plaintiffs claim of discrimination are as follows:




                                                 knowingly, intentionally, and willtully
14.         IAGE DISCRIMINATION ONLyf Defendant
            discriminated against the plaintiff.

15.         The plaintiff demands that the case be tried by                a   jury.   tr   Yes   tr   No

16.         THEREFORE, the plaintiffasks that the court grant the following relief to the
                                                                                          plaintiff
            lcheck only those that aPPlYT

            (a) E Direct the defendant to hire the plaintiff'
            (b) El Direct the defendant to re-employ the plaintiff'
            (c) E Direct the defendant to promote the plaintiff'
            (d) E Direct the defendant to reasonably accommodate the plaintiffs religion,
            (e) E Direct the defendant to reasonably accommodate the plaintiffs disabilities.
            (0 E Direct the defendant to (specify):



                [l,youneedadditionalspacoforANYSection,pleaseattachanadditionalsheetandreferencethatsection']
 P.e't.   O612'717016
                                                                      5
    Case: 1:19-cv-01889 Document #: 1 Filed: 03/19/19 Page 8 of 8 PageID #:8
     llfyou need additional   Space for ANY section, please atiach an additional Sheet and reference that sectjon,l




   (e)          If available, grant the plaintiff appropriate injunctive relief, lost wages,
                 liquidated/double damages, front pay, compensatory damages' punitive
                 damages, prejudgment interes! post-judgnent interest, and costs, including
                 reasonable attomey fees and expert witness fees.

   (h)      (Grant       such other relief as the Court may find appropriate'




    6so4
    (Plaintiff
                     s t/t,ruerra JN/
                s street address)



    (city)-eArr-ulgr-(                        stao     1 L-(zwt                 60b3          7
    (Plaintiffstelephon"nrrob".lffi                     - *hZ                  1Ol f




         [lfyoun€edadditionalspaceforANYsection,pleasea(achanadditionalsheetandreferencethatsection.]

Rev.06272016
                                                               6
